Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Remark
This Office action has been issued in response to communication made on 11/23/2021. 

Allowance
Claims 1-20 are allowable.

Reason for Allowance
Independent claims 1, 8 and 13 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),       
Claim 1 and 13:
for each data chunk k of a plurality n of data chunks, assigning a worker k to scan the data chunk at a data storage node at which data chunk k is stored such that a plurality n of workers are assigned to the plurality n of data chunks, wherein each of one or more data chunks comprises a partial record, and wherein the plurality n of workers perform the scan of the plurality n of data chunks in parallel; receiving, from each worker k, a number of instances of a context-varying symbol in the data chunk k, a position in the data chunk k of a first instance of a context-dependent symbol after an even number of instances of the context-varying symbol, the context- dependent symbol having a first, structural meaning in a first context and a second, non- structural meaning in a second context, and a position in the data chunk k of a first instance of the context-dependent symbol after an odd number of instances of the context-varying symbol; Page 2 of 12Application No. 16/458,312 Application Filing Date: July 1, 2019 Docket No. 406561-US-NPfor each data chunk that comprises a partial record, computing an adjusted data chunk by summing a number of instances of the context-varying symbol in all data chunks prior to the data chunk and in the data chunk, and locating a first record delimiter in a later data chunk based at least in part on the number of instances of the context-varying symbol summed, the adjusted data chunk comprising data from the later data chunk to complete the partial record; and after completing all partial records, parsing the adjusted data chunks and executing a query against the plurality of records.

Claim 8:
receiving, from a master within the distributed computing system, an assignment to scan a data chunk k at a data storage node at which the data chunk k is stored, wherein the data chunk k is one of a plurality of data chunks stored on the distributed computing system, and wherein the plurality n of data chunks are scanned by the n workers operating in parallel; determining, for the data chunk k, information comprising Page 4 of 12Application No. 16/458,312 Application Filing Date: July 1, 2019 Docket No. 406561-US-NPa number of instances of a context-varying symbol in the data chunk k, wherein a sum of a number of instances of the context-varying symbol in all data chunks prior to the data chunk k and in the data chunk k indicates a location of a first record delimiter in a later data chunk, a position in the data chunk k of a first instance of a context-dependent symbol after an even number of instances of the context-varying symbol, the context-dependent symbol having a first, structural meaning in a first context and a second, non-structural meaning in a second context, and a position in the data chunk k of a first instance of the context-dependent symbol after an odd number of instances of the context-varying symbol; and sending, to the master, the information determined



Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        12/1/2021